Citation Nr: 0120067	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  95-37 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of overpayment of Dependency and 
Indemnity Compensation (DIC) benefits in the amount of 
$3,464.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
July 1976.  He passed away in July 1976 while in the service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 decision by the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
claims folder has since been transferred to the Cleveland, 
Ohio RO.  

The Board remanded this case in March 1999 for a hearing 
before a travel Member of the Board.  The record indicates 
the RO was initially unable to contact the appellant; 
however, a notice of the hearing was sent to the appellant's 
latest address of record in May 2001 and was not returned as 
undeliverable.  Because the appellant failed to report for 
this hearing, the Board considers the hearing request to be 
withdrawn.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence does not clearly establish that the creation 
of the debt was entirely the fault of the appellant.  

3.  Recovery of overpayment would result in undue hardship to 
the appellant to a degree that would exceed any unjust 
enrichment resulting from waiver of the debt.  


CONCLUSION OF LAW

Recovery of the overpayment of DIC benefits would violate the 
standard of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A DD Form 1300 Report of Casualty documents that the veteran 
passed away while on active duty.  It was indicated that he 
was survived by, in pertinent part, CMF and the appellant.  

A birth certificate documents the appellant as being born in 
April 1974.  

In October 1990 SC submitted a claim for approval of school 
attendance on behalf of her son, CMF.  In November 1990 the 
RO approved this claim and specified that benefits would be 
paid until June 1, 1992.  

In May 1991 a VA Form 21-8960 was received by the RO 
certifying that CMF had been attending school and that he was 
expected to graduate in June 1992.  

In March 1992 the RO received an application for benefits 
under the Restored Entitlement Program for Survivors (REPS) 
on behalf of the appellant.  It was noted that her current 
school year began in August 1991 and would end in June 1992.  
It was further noted that she would be attending school from 
August 1992 to June 1993.  

In April 1992 the RO found that entitlement to REPS benefits 
had been established.  

In June 1992 the appellant submitted a VA form 21-674 Request 
for Approval of School Attendance.  She noted that she had 
previously attended school from September 1992 to June 1992, 
and would next be attending school from August 1992 through 
May 1993.  

In October 1992 the RO notified the appellant that her claim 
for DIC based on school attendance had been approved based on 
school attendance expected to continue until June 1, 1993.  
She would be paid at a rate of $223.50 effective April 29, 
1992, and $310.00 effective June 1, 1992.  

In October 1992 the RO notified CMF that his payments based 
on school attendance had ceased effective June 1, 1992.  

In June 1993 the RO issued a notice to the appellant 
notifying her that her VA Form 21-8960-1, Certification of 
School Attendance or Termination, verifying continuous school 
attendance, had not been received.  As a result, it was 
proposed that her payments be reduced/terminated effective 
July 1, 1992.  


It was noted that the effective date of the proposed 
reduction or termination was the end of the month in which it 
was last certified that the "child" was attending school.  
Submitted with this form was a VA Form 21-8960-1.  This 
notice was sent to the appellant's latest address of record.  

The notice was addressed to the appellant; however, the 
student at issue was specified as being CMF.  

In August 1993 the RO's June 1993 notice was returned to the 
RO.  It was specified that the letter was returned because 
the 'box' was 'closed,' the letter could not be forwarded, 
and was therefore returned to the RO.  

In October 1993 the RO sent another notice to the appellant 
at the same address to which the previous notice had been 
sent.  The October 1993 notice specified that the appellant's 
benefits would continue until July 1, 1992, based on school 
attendance ending June 1, 1992.  This notice was returned to 
the RO for the same reasons specified above.  

In December 1993 the RO sent a notice to the appellant's new 
address (it is not specified how this new address was 
obtained) stating that she had an overpayment of $3,464.00.  

In April 1994 (stamped on the last page of the statement) the 
RO received the appellant's request that the overpayment be 
waived.  She contended that she had never received any of the 
money supposedly sent to her.  She contended that her mother 
was getting all of the checks and signing the appellant's 
name to them.  She also contended that she had gone to school 
until March 1993.  

In June 1994 the RO sent a notice to the appellant requesting 
that she submit a Financial Status Report, copies of her 1040 
and 1099 forms for 1992 to 1993, and documentation to support 
her contention that she did not sign the VA checks issued in 
her name.  

In July 1994 the COWC noted that the overpayment was the 
result of the appellant's failure to complete and return the 
VA Form 21-8960-1.  It was further noted that she had failed 
to respond to the RO's June 1994 request for additional 
information and documentation in support for her request for 
a waiver.  

It was determined that the appellant's failure to cooperate, 
as described above, established her fault to such a degree 
"as to be inexcusable which outweighs any other factor to be 
considered.  The Committee finds that to require repayment 
would not be unfair, unjust, or create an undue financial 
hardship...[and] would not go against the standard of equity 
and good conscience."  

In July 1995 the RO received a June 1995 statement from the 
appellant in which she contended that she was unable to repay 
the debt, noting that she was currently caring for a baby.  
She also questioned the overpayment in light of the fact that 
it was her mother who had received the money.  The appellant 
contended that she had never received any of the money.  

Also submitted was a statement from a representative from the 
Ashtabula County Veterans Service Commission.  The 
representative contended that the appellant was unable to 
repay the overpayment because she was on welfare, caring for 
a baby, and "could be pregnant again."  

Also enclosed was a VA Form 20-5655 Financial Status Report.  
In this report, the appellant indicated that she was not 
currently married and that she had a five-week old daughter.  
She stated that she was on welfare and that her income 
consisted of $223.00 per month from "ADC."  She reported 
that her monthly expenses were $260.00, including $185.00 for 
rent and $75.00 for utilities and heat.  Her only reported 
asset was a 1973 Plymouth automobile whose value she 
estimated as being $50.00.  

In September 1995 the appellant's representative contended 
that she was unable to repay the overpayment because of her 
low level of intellectual functioning, and because it was 
felt that the overpayment was the result of her mother's 
fraud.  

It was also noted that the appellant spent one month in the 
county jail in March 1992, had moved out of her home in April 
1992, and had been homeless on and off since that time.  She 
was reportedly on welfare, had a baby, and was pregnant 
again.  It was noted that she did not finish high school and 
had a history of mental problems.  It was concluded that 
requiring her to repay the debt would result in undue 
hardship to the appellant.  

In October 1995 the appellant submitted an updated Financial 
Status Report.  In this report, she specified that she was 
married with one four and a half-month old daughter.  She did 
not specify whether her husband had any income.  She only 
crossed out the section pertaining to her husband.  She 
reported that her income consisted of welfare from "ADC" in 
the amount of $341.00 per month.  She wrote that her expenses 
totaled $340.00 per month.  Her only reported asset was a 
1973 Plymouth automobile with an estimated value of $50.00.  

Also submitted was a document from the Ashtabula County 
Department of Human Services documenting that the appellant 
was receiving benefits through the General Assistance (GA) 
program and the Aid for Dependent Children (ADC) program.  It 
indicated that three people were under these programs.  It 
noted that her income from these sources for July through 
December 1994 was $100.00, $126.00 in January 1995, $135.00 
in February 1995, $207.00 in March 1995, and $223.00 from 
April 1995 through July 1995.  It noted that she received 
$223.00 plus $345.00 additionally for her newborn child in 
August 1995.  She received $341.00 in September 1995.  

In November 1995 the RO attempted to contact the appellant in 
order to receive permission to obtain her school records.  It 
was noted in the Report of Contact that there was no response 
from the appellant.  


Criteria

Pension or compensation may be paid from a child's 18th 
birthday based upon school attendance if the child was at 
that time pursuing a course of instruction at an approved 
educational institution and a claim for such benefits is 
filed within 1 year from the child's 18th birthday.  
38 C.F.R. § 3.667(a)(1).  

An initial award of DIC to a child in the child's own right 
is payable from the first day of the month in which the child 
attains age 18 if the child was pursuing a course of 
instruction at an approved educational institution on the 
child's 18th birthday, and if a claim for benefits is filed 
within 1 year from the child's 18th birthday.  

In the case of a child who attains age 18 after September 30, 
1981, if the child was, immediately before attaining age 18, 
counted under 38 U.S.C.A. 1311(b) for the purpose of 
determining the amount of DIC payable to the surviving 
spouse, the effective date of an award of DIC to the child 
shall be the date the child attains age 18 if a claim for DIC 
is filed within 1 year from that date.  38 C.F.R. 
§ 3.667(a)(3).  

An initial award of DIC to a child in its own right based 
upon a course of instruction at an approved educational 
institution which was begun after the child's 18th birthday 
may be paid from the first day of the month in which the 
course commenced if a claim is filed within 1 year from that 
date.  38 C.F.R. § 3.667(a)(4).  

Except as otherwise provided, benefits may be authorized 
through the last day of the month in which a course was or 
will be completed.  38 C.F.R. § 3.667(c).

A person who is receiving compensation must notify VA of any 
material change or expected change in his or her 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient's marital or dependency 
status changes.  38 C.F.R. § 3.660 (2000).

Overpayments created by retroactive discontinuance of 
benefits will be subject to recovery if not waived.  
38 C.F.R. § 3.660(a)(3) (2000).  

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (2000).  

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965(a) 
(2000).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  

The Board finds that the duty to notify and duty to assist 
has been satisfied in this instance to the extent necessary 
to allow for a grant of the benefit sought on appeal; namely, 
waiver of recovery of overpayment.  Therefore, any potential 
deficiencies in the duty to assist will not prejudice the 
appellant in this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Waiver of Overpayment

The Board first finds that there is no evidence indicating 
that the indebtedness at issue resulted from fraud, 
misrepresentation or bad faith on the appellant's part.  See 
38 U.S.C.A. § 5302.  The COWC determined that the overpayment 
merely resulted from the appellant's failure to return the VA 
Form 21-8960-1.  

However, before recovery of indebtedness can be waived, it 
must also be shown that it would be against the principles of 
equity and good conscience to require the appellant to repay 
the debt to the government.  38 C.F.R. §§ 1.963, 1.965.  

After a careful review of the evidence, the Board concludes 
that it would be against the principles of equity and good 
conscience to require the appellant to repay her overpayment 
of $3,464.00.  

The Board first turns to the issue of fault in creating the 
debt.  The COWC found that the creation of the debt resulted 
from the appellant's failure to submit a VA From 21-8960 
certifying her school attendance for the period after June 
1992.  However, the Board notes that the record has raised 
some question as to whether the appellant ever actually 
received this form.  

The child, if paid directly as in this case, is required to 
verify continued school attendance at least once each year by 
completing a VA Form 21-8960, "Certification of School 
Attendance or Termination."  If such certification is not 
received, benefits are to be discontinued.  Adjudication 
Procedure Manual, M21-1, Part IV, para. 14.03.  

Each March a computer-generated VA Form 21-8960 is sent to 
the child shown in the master record as attending school.  If 
it is not returned within 60 days from the date of request, 
further development is performed, and a notice of the 
proposed reduction or termination and the basis therefor will 
be sent to the person in question.  M21-1, Part IV, para. 
14.03a, c, and d.  

The record does not contain the computer-generated VA Form 
21-8960.  It only contains the subsequent notice of proposed 
action issued in June 1993.  This was sent to the appellant's 
latest address of record; however, it was returned to the RO, 
indicating that the notice had not been delivered.  
Therefore, it appears that the appellant did not receive 
notice of the proposed action.  

The Court has held that the "presumption of regularity" that 
attends the official actions of governmental officials 
imposes a presumption that VA properly discharged its 
official duties and that that presumption can be overcome 
only by clear evidence to the contrary.  Davis v. Brown, 
7 Vet. App. 298, 300 (1995) (citing Ashley v. Derwinski, 
2 Vet. App. 307, 308- 309 (1992)).  

As noted above, the evidence shows that some of the notices 
were sent to the appellant's latest address and returned as 
undeliverable.  This would appear to present clear evidence 
that the appellant did not receive the notice of proposed 
action nor the previously sent computer-generated VA Form 21-
8960, which is also presumed to have been sent to that 
address.  See Woods v. Gober, 14 Vet. App. 214 (2000) (citing 
Cross v. Brown, 9 Vet. App. 18, 19 (1996)); Thompson 
(Charles) v. Brown, 8 Vet. App. 169, 178-79 (1995), recons. 
on other grounds, 9 Vet. App. 173 (1996); Hyson v. Brown, 
5 Vet. App. 262, 264-65 (1993)).  This finding is further 
bolstered by the fact that the record establishes that the 
appellant had in fact moved to a new address.  

The next notice on record is the December 1993 notice of 
overpayment.  This notice was sent to a new address.  There 
is no record of when this address was obtained, and there is 
no record of whether the appellant was provided first with a 
VA Form 21-8960 and/or the notice of proposed action at her 
new address.  

There is no record of the RO making an attempt to obtain her 
current address and sending the VA Form 21-8960 and notice of 
proposed action to that new address.  Thus, there is some 
question as to whether the appellant ever actually received 
the VA Form 21-8960 and the subsequent notice of proposed 
action.  

On the other hand, there is no indication that the appellant 
ever notified the RO that she was changing her address.  This 
failure to notify was later magnified by the appellant's 
failure to submit information pursuant to the June 1994 
notice (e.g., her 1040 and 1099 forms and evidence that she 
did not sign the checks that were issued to her).  This was 
the basis of the COWC's determination of fault.  

However, the appellant's subsequent failure to cooperate 
fully should not be relevant in determining fault of the 
creation of the original debt.  Her subsequent failure to 
cooperate played no role in the creation of the debt, and 
should therefore not be considered in determining fault.  

Therefore, the Board is of the opinion that the above 
evidence raises some questions as to the level or degree of 
fault of the appellant in creating the debt.  In other words, 
the evidence does not clearly establish that her actions 
alone were the sole reason for the creation of her debt.  

The Board next turns to the question of undue hardship.  The 
Board concludes that collection of the debt would deprive the 
appellant of basic necessities.  

As indicated above, the appellant has not provided all of the 
information requested pertaining to her income and expenses.  
In particular, she has not provided her 1044 and 1099 forms 
for 1992 and 1993, and she has not clearly indicated whether 
her spouse is earning any income.  She merely crossed out the 
section pertaining to him.  

Nonetheless, the Board is of the opinion that the information 
that has been provided sufficiently establishes that 
collection of the debt would result in undue hardship.  

The most recent Financial Status Report indicated that the 
appellant's only source of income was welfare, at a rate of 
$341.00 per month.  She reported that her expenses were a 
total of $340.00 per month, and that her only asset was a 
$50.00 1973 automobile.  

The information concerning the appellant's income is 
corroborated by the document from the Ashtabula Count 
Department of Human Services, noting her income from the GA 
Program and the ADC Program.  This document also tends to 
confirm that she was caring for two children as of September 
1995.  She previously reported having a daughter, and the 
document from the Department of Human services indicates that 
she had a son in August 1995.  It also notes that three 
people were covered under the above-mentioned programs, 
presumably, the appellant and her two children.  

The RO also has received statements from others who know the 
appellant who reasserted her financial situation.  Thus, the 
appellant has submitted evidence establishing that recovery 
of the debt would result in undue hardship.  

The Board has considered the remaining three factors in 
determining whether to grant the request for waiver.  

First, there is no indication that the appellant relied on VA 
benefits resulting in the relinquishment of a valuable right.  

Second, the evidence does not establish that recovery of the 
debt would defeat the purpose for which the benefit was 
intended.  The appellant has contended that she attended 
school through March 1993.  However, she has submitted no 
evidence in support of this claim, and she did not respond to 
the RO's attempt at obtaining records of such attendance.  
Therefore, there is no evidence that recovery of the debt 
would defeat the purpose of the intended benefits by 
depriving her of a benefit to which she was entitled.  

Third, the possible level of unjust enrichment caused by 
waiving the debt is outweighed by the financial burden that 
would be created by requiring the debt to be repaid.  

The appellant has reported that she never received the 
benefits she was entitled to, and has averred that her mother 
signed off on the checks.  She has implied that some degree 
of fraud was committed.  However, the appellant has submitted 
no evidence in support of these contentions, and there is no 
evidence on file which tends to support them.  In this 
regard, the Board notes that the RO requested her to supply 
such evidence.  The appellant did not respond to this 
request.  

Nonetheless, the Board finds it difficult to discern how in 
this case the appellant would be unjustly enriched by waiver 
of debt given her current financial situation.  

Even if some degree of unjust enrichment results through the 
act of waiving the debt, the Board is of the opinion that 
this factor is outweighed by the degree of hardship that 
would occur if the debt were required to be paid.  

Thus, the primary factors in this case are the issues of 
fault, undue hardship, and unjust enrichment.  As noted 
above, the appellant has submitted no evidence that she has 
relied on VA benefits to her detriment or that recovery would 
defeat the purpose of the intended benefits.  

Because the Board is of the opinion that the issue of fault 
cannot be squarely placed on the shoulders of the appellant 
and because collection of the debt would cause undue 
financial hardship to a degree that outweighs the level of 
unjust enrichment resulting from waiver of the debt, the 
Board concludes that the waiver of recover for the amount of 
$3,464 is warranted, and that recovery would be against the 
principles of equity and good conscience.  38 C.F.R. § 1.965.  


ORDER

Entitlement to a waiver of recovery of the overpayment of DIC 
benefits in the amount of $3,464 is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


